

Exhibit 10


FORD MOTOR COMPANY
DEFINED CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Amended and Restated Effective as of July 9, 2020


Section 1. Introduction
On January 1, 2013, the Company established this Plan, which shall be known as
the “Ford Motor Company Defined Contribution Supplemental Executive Retirement
Plan” and is hereinafter referred to as the “Plan,” for the purpose of providing
employees on U.S. payroll, who are Eligible Executives, hired or rehired on or
after January 1, 2004 and who are actively employed by the Company on or after
January 1, 2013, with Supplemental Benefits in the event of such Eligible
Executive’s termination from employment with the Company under certain
circumstances.


Section 2. Definitions


As used in the Plan, the following terms shall have the following meanings,
respectively:


2.01
“Affiliate” shall mean, as applied with respect to any person or legal entity
specified, a person or legal entity that directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, the person or legal entity specified.



2.02
“Base Monthly Salary” shall mean for the purposes of the Plan, the monthly base
salary rate of such Eligible Executive during each month, prior to giving effect
to any salary reduction agreement pursuant to an employee benefit plan, as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, (i) to which Code Section 125 or Code Section 402(e)(3), applies or
(ii) which provides for the elective deferral of compensation. It shall not
include supplemental compensation or any other kind of extra or additional
compensation.



2.03
“Code” shall mean the Internal Revenue Code of 1986, as amended.



2.04
“Committee” shall mean the Chief Human Resources Officer and the Vice President
and Chief Financial Officer (or, in the event of changes in titles, such
officers’ functional equivalents), and such person or persons to whom the Chief
Human Resources Officer and the Vice President and Chief Financial Officer
delegate authority to administer the Plan.



2.05
“Company” shall mean Ford Motor Company and such of the subsidiaries of Ford
Motor Company as, with the consent of Ford Motor Company, shall have adopted
this Plan.

2.06
“Company Service” shall mean the years and any fractional years that an
individual is employed at Ford Motor Company.

2.07
“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of Ford Motor Company.





--------------------------------------------------------------------------------




2.08
“Designated Third Party Administrator” shall mean the service provider employed
by the Company to act as record keeper to maintain the Notional Accounts and
process notional investment elections.



2.09
“Eligible Executive(s)” shall mean a Company employee in Leadership Level Four
or above, or its equivalent, who satisfies the requirements of Section 3.01.
“Eligible Executive” shall not include any supplemental employee.



2.10
“Eligibility Service” shall mean Company Service while an Eligible Executive.



2.11
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.



2.12
“Named Executive Officer(s)” shall mean any Chief Executive Officer that served
during the last completed fiscal year, any Chief Financial Officer that served
during the last completed fiscal year, the next three most highly compensation
executive officers at the end of the last completed fiscal year, and up to two
additional individuals who would have been among the most three highly
compensated executive officers had they been executive officers at the end of
the previous fiscal year end.



2.13
“Notional Account(s)” shall mean the book entry account, which shall include
Notional Credits, and any interest equivalents, dividend equivalents or other
earnings credited to such book entry account, established by the Company for
each Eligible Executive.



2.14
“Notional Credit(s)” shall mean the amounts credited to the Eligible Executive’s
Notional Account each pay period as described under Section 3.02.

2.15
“Plan” shall mean the Ford Motor Company Defined Contribution Supplemental
Executive Retirement Plan, as amended.

2.16
“Plan Administrator” shall mean such person or persons to whom the Committee
shall delegate authority to administer the Plan, who does not already act as a
Committee member.

2.17
“Separation From Service” shall be determined to have occurred on the date on
which an Eligible Executive incurs a “separation from service” within the
meaning of Code Section 409A.



2.18
“Special Supplemental Benefit(s)” shall mean benefits payable under this Plan as
determined in accordance with Section 3.06.



2.19
“Specified Employee” shall mean an employee of the Company who is a “Key
Employee” as defined in Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations thereunder and disregarding Subsection
416(i)(5). A Specified Employee shall be identified as of December 31st of each
calendar year and such identification shall apply to any Specified Employee who
shall incur a Separation From Service in the 12-month period commencing April
1st of the immediately succeeding calendar year. An employee who is determined
to be a Specified Employee shall remain





--------------------------------------------------------------------------------




a Specified Employee throughout such 12-month period regardless of whether the
employee meets the definition of “Specified Employee” on the date the employee
incurs a Separation From Service. This provision is effective for Specified
Employees who incur a Separation From Service on or after January 1, 2005. For
purposes of determining Specified Employees, the definition of compensation
under Treasury Regulation Section 1.415(c)-2(d)(3) shall be used, applied
without the use of any of the special timing rules provided in Treasury
Regulation Section 1.415(c)-2(e) or the special rule in Treasury Regulation
Section 1.415(c)-2(g)(5)(i), but applied with the use of the special rule in
Treasury Regulation Section 1.415(c)-2(g)(5)(ii).


2.20
“SSIP” shall mean the Savings and Stock Investment Plan for Salaried Employees,
as amended.



2.21
“Subsidiary” shall mean, as applied with respect to any person or legal entity
specified, (i) a person or legal entity, a majority of the voting stock of which
is owned or controlled, directly or indirectly, by the person or legal entity
specified, or (ii) any other type of business organization in which the person
or legal entity specified owns or controls, directly or indirectly, a majority
interest.



2.22
“Supplemental Benefit(s)” shall mean benefits payable under this Plan as
determined in accordance with Section 3.



2.23
“Valuation Date” shall mean March 15th of each calendar year, or the next
preceding business day for which valuation information is available, and shall
be the date on which a Notional Account shall be valued for purposes of
determining the amount to be distributed in a particular distribution year.



Section 3. Supplemental Benefits


3.01
Eligibility. Each Eligible Executive who:



(i)was hired or rehired on or after January 1, 2004;


(ii)was actively employed on or after January 1, 2013;


(iii)who upon Separation From Service is at least age 55 with at least ten years
of Company Service or is at least age 65 with at least five years of Company
Service;


(iv)has at least five years of Eligibility Service; and


(v)incurs a Separation From Service upon the approval of the Company,


shall receive a Supplemental Benefit as provided herein.


Except in the case of an Eligible Executive who has not incurred a Separation
From Service with the Company, the Company Service and Eligibility Service
conditions set forth in Subsections (iii) and (iv) of this Section 3.01 may be
waived (i) in the case of a Leadership Level One employee, by the Compensation
Committee, and (ii) in the case of any other employee, by the President and
Chief Executive Officer.






--------------------------------------------------------------------------------




3.02
Notional Credits. A Notional Account shall be established for each Eligible
Executive. Each pay period, the Eligible Executive’s Notional Account shall be
credited with Notional Credits representing an amount equal to the product of
such Eligible Executive’s Base Monthly Salary received multiplied by the
applicable percentage below which is based on the Eligible Executive’s whole age
at the end of the present calendar year and Leadership Level during that month:



Applicable Percentage
 
 
Age < 40
Age 40-49
Age 50+
Leadership Level One
- Executive Chairman, Chairman, Vice Chairman, Chief Executive Officer,
President, Chief Operating Officer
 
16.50%
15.50%
14.50%
- Executive Vice President
 
10.50%
9.50%
8.50%
- Group Vice President & Vice President
 
7.50%
6.50%
5.50%
Leadership Level Two
 
4.50%
3.50%
2.50%
Leadership Level Three & Four
 
3.00%
2.00%
1.00%



An Eligible Executive shall not receive a Notional Credit in any month prior to
the date the Eligible Executive became covered under the Plan or after a
Separation From Service has occurred.


3.03
Supplemental Benefit. The Eligible Executive’s Supplemental Benefit shall be
equal to the value of such Eligible Executive’s Notional Account at the time of
distribution.



An Eligible Executive's Supplemental Benefit will be based on the value of the
Eligible Executive's Notional Account as if the amounts in the Notional Account
had been invested in actual investment options selected by the Eligible
Executive. The investment options available for selection shall be identical to
the investment options available under the SSIP with the exception of the Ford
Stock Fund. In the absence of an investment selection by an Eligible Executive,
the Eligible Executive's Notional Credits will be allocated to an appropriate
target-date fund offered under the SSIP based on the Eligible Executive’s age.
The Designated Third Party Administrator will maintain a record of each Notional
Account, process investment selections, and otherwise be the record keeper of
the Notional Accounts. Investment options selected under this Section shall be
used solely for purposes of valuing the Eligible Executive's Notional Account
which is used to determine the Supplemental Benefit. Eligible Executives shall
not have voting rights or any other ownership rights with respect to any
investment options selected as the measuring mechanism for the Notional Accounts
established under this Section.


Eligible Executives may not withdraw or borrow against amounts credited to any
book entry account under this Plan. The Plan will not accept rollovers from
other plans. Distributions may not be rolled over to other plans.












--------------------------------------------------------------------------------




3.04
Payments.



(a)
Except as otherwise provided below, distribution of the Supplemental Benefit
shall be made in five annual installment payments, with such annual installments
beginning on, or as soon as reasonably practicable after, the first Valuation
Date following the one year anniversary of the Eligible Executive’s Separation
From Service. Thereafter, each installment shall be paid annually on, or as soon
as reasonably practicable after, each successive Valuation Date.

(b)
Prior to the March 15th immediately following an Eligible Executive’s Separation
From Service, an Eligible Executive may elect to defer payment of the
Supplemental Benefit in accordance with this Subsection. Distribution of a
deferred Supplemental Benefit shall be made in five annual installment payments,
with such annual installments beginning on, or as soon as reasonably practicable
after, the first Valuation Date following the fifth anniversary of the Valuation
Date on which payment would have commenced had the Eligible Executive not
elected to defer commencement of the Supplemental Benefit.

(c)
Notwithstanding any other provision of the Plan to the contrary, but subject to
the earning out provisions of Section 4, if a Specified Employee incurs a
Separation From Service, other than as a result of such Specified Employee's
death, payment of any Supplemental Benefit to such Specified Employee shall
commence on, or as soon as reasonably practicable after, the first day of the
seventh month following the Separation From Service. A Specified Employee who is
subject to a six-month distribution delay pursuant to this Section 3.04 will be
permitted to continue to manage the investment elections applicable to such
Specified Employee’s Notional Account during the six-month distribution delay.
Any payment delayed under this Section shall not bear interest over and above
the notional investment earnings credited to such Specified Employee’s book
entry account during the period of delay.

(d)
Except as provided in Section 3.05, payments with respect to an Eligible
Executive hereunder shall cease at the Eligible Executive’s death.



3.05
Death Benefits.



(a)
Upon death, but before Separation From Service, if the Eligible Executive has
satisfied the eligibility requirements under Section 3.01(i), (ii) and (iii),
the Eligible Executive's Notional Account shall be distributed in its entirety
to the Eligible Executive’s beneficiary or deemed beneficiary under the SSIP.
All such distributions shall occur on, or as soon as reasonably practicable
after, such Eligible Executive’s date of death.

(b)
If the Eligible Executive’s death occurs after Separation From Service and
before all five annual payments are made, the Eligible Executive’s Notional
Account balance shall be distributed in its entirety to the Eligible Executive’s
beneficiary or deemed beneficiary under the SSIP. All such distributions shall
occur on, or as soon as reasonably practicable after, such Eligible Executive’s
date of death.



3.06
Special Supplemental Benefits. In addition to, or in place of, any other
Supplemental Benefits otherwise provided under this Plan, the Company may, in
its sole discretion, provide Special Supplemental Benefits to certain Eligible
Executives, including providing that certain Eligible Executives shall not be
eligible for a Supplemental Benefits or shall





--------------------------------------------------------------------------------




be excluded from participation in the Plan. Special Supplemental Benefits
provided to Eligible Executives whose compensation is subject to the executive
compensation disclosure rules under the Securities Exchange Act of 1934 shall be
set forth in Appendix A. Special Supplemental Benefits provided to Eligible
Executives who are not subject to such disclosure rules shall be set forth in a
separate confidential schedule to the Plan that is administered by the HR
Director-Compensation and Executive Personnel Office. Any Special Supplemental
Benefit provided pursuant to this Section shall be subject to, and paid in
accordance with, the terms and conditions of this Plan, including without
limitation Section 3.04.


3.07
Effect of Separation from Service Prior to Eligibility. In the event an Eligible
Executive incurs a Separation From Service prior to meeting the eligibility
requirements of Section 3.01, no Supplemental Benefit or Special Supplemental
Benefit shall be payable under the Plan and such Eligible Executive’s Notional
Account shall be closed.



Section 4. Earning Out Conditions


Notwithstanding anything in the Plan to the contrary, the right of an Eligible
Executive to receive a distribution of Supplemental Benefits hereunder for any
year, and the payment of such distributions (subject to Section 3.04), shall
cease on and as of the date on which it has been determined that such Eligible
Executive at any time (whether before or subsequent to termination of such
Eligible Executive’s employment) either acted in a manner inimical to the best
interests of the Company or engaged in an activity that was directly or
indirectly in competition with any activity of the Company or any Subsidiary or
Affiliate thereof, unless, (i) with respect to any such Eligible Executive who,
at any time, shall have been a member of the Board of Directors, a Leadership
Level One employee or a Named Executive Officer, the Compensation Committee
determines, in its sole discretion, that there shall not have been, and will not
be, any substantial adverse effect upon the Company or any Subsidiary or
Affiliate thereof by reason of the nonfulfillment of such condition, or (ii)
with respect to any other Eligible Executive, the Committee determines, in its
sole discretion, that there shall not have been, and will not be, any
substantial adverse effect upon the Company or any Subsidiary or Affiliate
thereof by reason of the nonfulfillment of such condition.


Section 5. General Provisions


5.01
Plan Administration and Interpretation.



(a)
Notwithstanding any other provisions of the Plan to the contrary, the terms of
the Plan shall determine the benefits payable to any person under the Plan and
no person shall be eligible for any benefit under the Plan that would be
inconsistent with such terms.



(b)
Except as otherwise provided, full authority to administer and interpret this
Plan shall be vested in the Committee. The Committee is authorized, in its sole
discretion, from time to time, to establish such rules and regulations as it
deems appropriate for the proper administration of the Plan, and to make such
determinations under, and such interpretations of, and to take such actions in
connection with, the Plan as it deems necessary or advisable. Each
determination, interpretation, or other action hereunder by the Committee shall
be final, binding and conclusive upon all persons for all purposes under the
Plan. The Committee may act, in its sole discretion, to delegate administrative
and interpretative authority under this Section to the Plan Administrator.





--------------------------------------------------------------------------------






(c)
In the event that an Article, Section or paragraph of the Code or Treasury
Regulations is renumbered, such renumbered Article, Section or paragraph shall
apply to applicable references in this Plan.



5.02
Local Payment Authorities. The Vice President and Treasurer and the Assistant
Treasurer (or, in the event of a change in title, such officer’s functional
equivalent) may act individually to delegate authority to administrative
personnel for purposes of paying benefits under the Plan to any person.



5.03
Deductions. The Company may deduct from any payment of Supplemental Benefits to
an Eligible Executive, or from any payment of Supplemental Benefits to a
beneficiary, any and all amounts owed to it by such Eligible Executive or
beneficiary for any reason, and all taxes required by law or government
regulation to be deducted or withheld.



5.04
Tax Liabilities. The Company has no duty to design its compensation policies in
a manner that minimizes an individual’s tax liabilities, including tax
liabilities arising as a result of Supplemental Benefits provided under the
Plan. No claim shall be made against the Plan relating to tax liabilities
arising from employment with the Company and/or any compensation or benefit
arrangements sponsored or maintained by the Company, including this Plan.



5.05
No Contract of Employment. The Plan is an expression of the Company's present
policy with respect to Eligible Executives; it is not a part of any contract of
employment. No Eligible Executive, beneficiary or any other person shall have
any legal or other right to any benefit under this Plan.



5.06
Supplemental Benefits Not Funded. The Company's obligations under this Plan
shall not be funded and Supplemental Benefits under this Plan shall be payable
only out of the general funds of the Company.



5.07
Governing Law. Except as otherwise provided under Federal law, the Plan and all
rights thereunder shall be governed, construed and administered in accordance
with the laws of the State of Michigan.



5.08
Amendment or Termination. The Company shall have the right to amend, modify,
discontinue or terminate this Plan, in whole or in part, at any time, without
notice; provided, however, that no distribution of Supplemental Benefits shall
occur upon termination of this Plan, unless applicable requirements of Code
Section 409A have been met. Notwithstanding anything to the contrary herein,
benefits payable under this Plan remain subject to the claims of the Company’s
general creditors at all times.



5.09
Terms Not Otherwise Defined. Capitalized terms not otherwise defined in this
Plan shall have the same meanings ascribed to such terms under the applicable
plan.

5.10
No Alienation of Benefits. An Eligible Executive may not assign or alienate any
Supplemental Benefits, and the Plan will not recognize a domestic relations
order that purports to assign the Supplemental Benefit to another person.





--------------------------------------------------------------------------------




5.11
Recovery of Overpayment. Any individual shall repay promptly any and all
Supplemental Benefits received by the individual to which the individual is not
entitled. Written notice of any overpayment, the amount owed and actions that
may be taken in connection with the overpayment will be sent to the individual.
If an individual fails to make timely repayment, this Plan shall proceed to
recover the overpaid amount. This Plan reserves the right to initiate formal
recovery action through the use of a collection agency or through any applicable
legal proceedings

Section 6. Code Section 409A


(a)
The provisions of Code Section 409A are incorporated into the Plan by reference
to the extent necessary for any benefit provided under the Plan that is subject
to Code Section 409A to comply with such requirements and, except as otherwise
expressly determined by the Company, the Plan shall be administered in
accordance with Code Section 409A as if the requirements of Code Section 409A
were set forth herein. The Company reserves the right to take such action, on a
uniform and consistent basis, as the Company deems necessary or desirable to
ensure compliance with Code Section 409A, and applicable additional regulatory
guidance thereunder, or to achieve the goals of the Plan without having adverse
tax consequences under this Plan for any employee or beneficiary. Unless
determined otherwise by the Company, any such action shall be taken in a manner
that will enable any benefit provided under the Plan that is intended to be
exempt from Code Section 409A to continue to be so exempt, or to enable any
benefit provided under the Plan that is intended to comply with Code
Section 409A to continue to so comply.



(b)
In no event shall any transfer of liabilities to or from this Plan result in an
impermissible acceleration or deferral of Supplemental Benefits under Code
Section 409A. In the event such a transfer would cause an impermissible
acceleration or deferral under Code Section 409A, such transfer shall not occur.



(c)
In no event will application of any eligibility requirements under this Plan
cause an impermissible acceleration or deferral of any Plan benefits under Code
Section 409A.



(d)
In the event an Eligible Executive receiving, or entitled to receive, a
Supplemental Benefit and/or a Special Supplemental Benefit is reemployed
following a Separation From Service, distribution of any Supplemental Benefit or
Special Supplemental Benefit shall not cease or be deferred upon such Eligible
Executive's reemployment. Any additional Supplemental Benefits to which such
Eligible Executive may become entitled following reemployment shall be
determined and paid, independent of any other Supplemental Benefit or Special
Supplemental Benefit, in accordance with the terms and conditions of this Plan,
including Section 3 and Subsection 4.03.



(e)
After receipt of any benefits under the Plan, the obligations of the Company
with respect to such benefits shall be satisfied and no Eligible Executive,
beneficiary, or other person shall have any further claims against the Plan or
the Company with respect to Plan benefits.







--------------------------------------------------------------------------------




(f)
Notwithstanding any other provisions of the Plan to the contrary, any payment
deferral election made pursuant to Section 3.04(ii) shall be made not less than
12 months prior to the Valuation Date on which payment of such Supplemental
Benefit or Special Supplemental Benefit otherwise would have commenced without
such deferral election and such election shall not take effect until at least 12
months after the date on which such election is made. Further, commencement of
payments with respect to which such a deferral election is made shall be
deferred for a period of not less than five years from the date such payments
otherwise would have commenced.



Section 7. Claim for Benefits


7.01
Denial of a Claim. A claim for benefits under the Plan shall be submitted in
writing to the Plan Administrator. If a claim for benefits or participation is
denied in whole or in part by the Plan Administrator, the claimant will receive
written notification within 90 days from the date the claim for benefits or
participation is received. Such notice shall be deemed given upon mailing, full
postage prepaid in the United States mail or on the date sent electronically to
the claimant. If the Plan Administrator determines that an extension of time to
consider a claim and render a decision is needed, written notice of the
extension shall be furnished to the claimant as soon as practical.



7.02
Review of Denial of Claim. In the event that the Plan Administrator denies a
claim for benefits or participation, the claimant may request a review by filing
a written appeal. If the appeal is from an active Leadership Level One employee,
a Named Executive Officer or any individual who, at any time, shall have been a
member of the Board of Directors, the appeal will be heard by the Compensation
Committee. If the appeal is from any other appellant, the appeal will be heard
by the Committee. All appeals must be filed within sixty (60) days of the date
of the written notification of denial. The appeal will be considered and a
decision shall be rendered within 90 days from the date the appeal is received.
Under special circumstances, an extension of time to consider the appeal and
render a decision may be needed, in which case a decision shall be rendered as
soon as practical. In the event such an extension of time is needed to consider
the appeal and render a decision, written notice of such time extension shall be
provided to the appellant.



7.03
Decision on Appeal. The decision on review of the appeal shall be in writing.
Such notice shall be deemed given upon mailing, full postage prepaid in the
United States mail or on the date sent electronically to the appellant.
Decisions rendered on the appeal are final and conclusive and are only subject
to the arbitrary and capricious standard of judicial review.



7.04
Limitations Period. No legal action for benefits under the Plan may be brought
against the Plan until after the claim and appeal procedures have been
exhausted. Legal actions under the Plan for benefits must be brought no later
than two (2) years after the date of the denial of the appeal. No other action
may be brought against the Plan more than six (6) months after the date of the
last action that gave rise to the claim.



7.05
Venue. An individual shall only bring an action in connection with the Plan in
the United States District Court for the Eastern District of Michigan.







--------------------------------------------------------------------------------




APPENDIX A


Named Executive Officers


Pursuant to Plan Section 3.06, Special Supplemental Benefits shall be excluded,
limited or provided to Eligible Executives listed below as follows:


Eligible Executive
Special Supplemental Benefit



Alan Mulally
Shall be excluded from Plan participation entirely



Jim Farley
Shall be excluded from Plan participation until June 30, 2017; provided however,
service earned prior to that date shall be used for purposes of determining
Eligibility Service







